






INTELLECTUAL PROPERTY LICENSE AGREEMENT







THIS AGREEMENT is made effective the 15th day of April, 2008 (the “Effective
Date”)




BETWEEN:







Canadian Integrated Optics International Limited, a corporation incorporated
under the laws of the Isle of Man, having its office at 8 St. Georges Street,
Douglas, Isle of Man,  IM1 1AH.




(the “Licensor”)




-AND-




QV, Quantum Ventures Inc., a corporation incorporated under the laws of Nevada,
U.S.A. having its office at:

16 Midlake Boulevard, Suite 312 SE Calgary Alberta, CanadaT2X 2X7




(the “Licensee”)




(collectively, the “Parties”)




WHEREAS:




A.

The Licensor has developed inventions, know-how, trade-secrets relating to the
use of an optical rectenna for converting solar energy into electrical energy;




B.

The Licensee desires a license to use and commercially exploit the Licensor’s
Technology for use in the manufacturing and sales of rectenna based solar
panels.




C.

The Licensor has agreed to grant the Exclusive Right and worldwide license to
the Licensee for the use and commercial exploitation of the Technology for the
manufacture and sale of solar panels only, upon terms and conditions set out in
this Agreement.







NOW THEREFORE, IN CONSIDERATION of entering into this Agreement, the mutual
covenants, conditions and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:













1

DEFINITIONS

Wherever used in this Agreement, the following words and terms shall have the
respective meanings ascribed to them as follows:




“Accounting Period” means each consecutive period of one year after the
Effective Date, provided that Licensor shall have the right to change the
“Accounting Period” to the fiscal year of the Licensee at any time upon giving
90 days advance written notice thereof to Licensee.




“Accrued” means when payment is received by the Licensee or is to accrue on
record pursuant to accounting system.




“Agreement” means this Intellectual Property License Agreement, and includes
authorized amendments and schedules, if any.




“Certification” means a sworn or affirmed statement under oath in the form of
Schedule A to this Agreement.




“Confidential Information” means all information, in whatever form, that is not
generally available to third parties or the public, including without
limitation, all research, data, specifications, technical information, devices,
concepts, compilations, programs, designs, tooling, plans, drawings, prototypes,
models, documents, recordings, instructions, manuals, papers, business practices
and strategies, financial information, business plans, know-how including, but
not limited to the Know-How, inventions (whether patentable or not), techniques,
processes, methods of doing business, software, personnel data, contracts,
purchase requirements, forecasts and market strategies, data on equipment sold
and serviced, plans production processes, product specifications and formulas,
methods, technical and product bulletins, surveys, research and development
programs, sales reports, or other materials, of any nature or embodiment
whatsoever written or otherwise, relating to same, as well as the existence of
this Agreement and its terms and conditions.




Confidential Information does not include any information which is publicly
available at the time of disclosure or subsequently becomes publicly available
through no fault of the recipient party, or is rightfully acquired by the
recipient party from a third party who is not in breach of an agreement to keep
such information confidential.




“Effective Date” means the date of at the top of the first page of this
agreement.




“Exclusive Right” means  the right granted solely to the Licensee for the
Licensed Use, and that the Licensor will not, subject to the conditions
specified in this Agreement, grant to any third party, any rights which would
overlap the rights granted to the Licensee, but reserving to  the Licensor
however the full right to use the Technology and its Improvements for its own
purposes and exploitation other than for the Licensed Use.







“Improvements” means improvements, modifications and developments relating to
the subject matter of the Technology, including patentable inventions.




“Know-How” means the information, knowledge, the plans and drawings, and the
Trade-Secrets of the Licensor relating to the Technology.




 “Licensed Use” means the right to use and commercially exploit the Technology
for the Licensee’s Products for use with solar panels.




“Licensee’s Products” means any product or service made, used, sold, offered for
sale, or otherwise distributed by the Licensee that includes the Technology.




“Patent Rights” means issued patents and pending patent applications in any
country in respect of an invention owned by the Licensor relating to the
Technology, including provisionals, continuations-in-part, continuations,
divisionals, re-issues and extensions of those issued patents and pending patent
applications, including inventions described in the specifications of United
States Patent Application Numbers 60/911,847, 60/911,815, 60/911,823 and
60/911837 filed on April 13, 2007.




“Royalty” means 5% of Sales Revenue for each Accounting Period.




“Sale” means every disposition or provision of goods or services to a person at
arm’s length from the seller for any consideration, including renting, leasing,
lending and bartering of any product or service involving the use of the
Technology.




“Sales Revenue” means the total of the following:




a)

the aggregate of Licensee’s invoice prices for the Sale of Licensee’s Products
for all bona fide arm’s length Sales net of sales taxes and GST, where
applicable; and

b)

for every Sale of Licensee’s Products that is either not at arm’s length with
Licensee and associates and affiliates of Licensee, that is not bona fide, or
that is a barter for other goods or services, the “Sales Revenue” shall be
deemed to be a typical recent price or a reasonable fair market value of the
product or service that is the subject of the Sale, or their equivalent,
whichever is higher;




all net of bona fide returns, andin accordance with generally accepted
accounting principles where applicable, and  irrespective of collection of any
such  invoice prices, values or other amounts referred to above.




“Technology” means unpatented inventions, the Confidential Information, the
Patent Rights, the Know-How, and the Trade-Secrets.




“Territory” means worldwide.




“Trade-Secrets” means written or oral information, including formulae, patterns,
compilations, programs, devices, methods, know-how including, but not limited to
Know-How, techniques, process or business information that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.   




1

GRANT AND TERM OF THE LICENSE




GRANT




Subject to the terms of this Agreement, the Licensor hereby grants to the
Licensee the Exclusive Right to the Technology for the Licensed Use in the
Territory and the   right to improve, modify and develop the Technology for the
Licensed Use in the Territory.




1.1

The Licensee shall promptly, within five (5) business days, disclose in writing
to the Licensor the Improvements it may discover or acquire during the term of
this Agreement.




1.2

The Licensee understands and agrees that all the Improvements it discovers or
acquires are hereby assigned to Licensor and that Licensee shall cooperate with
Licensor by acknowledging or assuring to Licensor or others the assignment
thereof.




1.3

The Licensee agrees to incorporate into all contracts, with all of its employees
and contractors, with a provision that all the Improvements discovered or
acquired during the term of this Agreement be assigned to the Licensee.  The
Licensee understands and agrees that upon the request of the Licensor the
Licensee shall provide to the Licensor the Certification that they have complied
with this obligation.




1.4

The Licensor shall grant to the Licensee a right to use the Improvements in
respect of the Licensed Use in the Territory.

 

1.5

The Licensee agrees to execute all necessary documents and provide assistance
during and subsequent to the term of this Agreement to enable the Licensor to
perfect and maintain its right, title and interest in and to all the
Improvements, including the preparation, filing and prosecution of any
patentable invention.




1.6

The Licensee shall make best efforts to use, promote, market, sell, improve,
development, modify and otherwise commercially exploit the Technology and the
Licensee’s Products.




         TERM

This Agreement shall become effective on the Effective Date, and shall extend
for an           initial term of five (5) years (the “Term”) with an additional
option for another five years at the sole discretion of the Licensee ( 10 years
without notice required ) or other longer period that is mutually agreed upon by
both parties in writing and shall automatically be renewed on an annual basis
unless, either of the Parties by notice in writing at least thirty (30) days
before the expiration of the initial term or any renewal hereof, shall advise
the other party of its desire to terminate.




        




2

INSPECTION AND QUALITY STANDARDS




2.1

The quality of the Licensee’s Products shall meet a standard of reasonable
quality and service, which shall be determined in the sole discretion of the
Licensor (the “Reasonable Quality and Service”).




2.2

The Licensor may request in writing a sample of the Licensee’s Products, at the
Licensor’s sole expense, to determine whether they meet the Reasonable Quality
and Service.  If the Licensor requests a sample of the Licensee’s Products and
Licensee has such Product or Products in its possession, the Licensee shall
promptly provide the sample to Licensor no later than thirty (30) days following
receipt of such written request.




2.3

In the event that the Licensor determines that the Licensee’s Products do not
meet the Reasonable Quality and Service, the Licensor shall give the Licensee
notice, within fourteen (14) days of receiving the sample of the Licensee’s
Products pursuant to clause 3.2 of this Agreement.  The notice shall outline the
deficiencies and provide that within thirty (30) days from the date that the
Licensee receives the notice the Licensee shall remedy the deficiencies outlined
in the notice.  If the deficiencies are not cured within this thirty (30) day
period, the Licensor may deliver written notice to the Licensee terminating this
Agreement.  




2.4

The Licensee shall, at their own cost, provide a proprietary notice on the
Licensee’s Products, and the Licensee’s Products promotional material and
product catalogues.  The proprietary notice shall be determined, from time to
time set out in written notice to the Licensee by the Licensor acting
reasonably.   




3

SUB-LICENSE




3.1

The Licensee shall not be entitled to grant sub-licenses to any person without
the written permission of the Licensor. Such permission will not be unreasonably
withheld.

4

USE OF THE TECHNOLOGY




4.1

The Licensee shall comply with all laws applying to the Technology, the
Improvements and the Licensee’s Products.




5

OWNERSHIP OF THE TECHNOLOGY




5.1

The Licensee acknowledges that all right, title, interest, ownership and any
goodwill in and to the Technology, the Confidential Information, the
Improvements, inventions and other intellectual property shall at all times
remain with the Licensor and nothing herein conveys any of such rights to the
Licensee.







6

CONSIDERATION AND PERFORMANCE MILESTONES




6.1

The grant of the license, contained in this Agreement, is conditional on the
Licensee meeting the following performance obligations and milestones within the
specified time periods:

a)

The Licensee is currently listed on the OTCBB and will submit a listing
application  to be listed on one the following higher exchanges in the next
twelve months: Nasdaq Global Market, the Nasdaq Capital Market, American Stock
Exchange. Should the Licensee not submit a listing application within the
allotted time on the above named exchanges, on reasonable grounds an extension
 will be granted;  




b)

Licensee shall pay to Licensor a Royalty of 5% of Sales Revenue in each
Accounting Period, payable on or before the day that is thirty (30) days after
the end of each Accounting Period;.

                        

c)  On or before the earlier of:

(i) sixty (60) days after the Effective Date or

(ii) the day that is thirty (30) days after public announcement of the existence
of this Agreement by or on behalf of Licensee,

Licensee shall allot and issue to Licensor a sufficient number of fully paid and
non-assessable common shares in the capital of Licensee that will constitute not
less than 49% of the shares of the Licensee, fully diluted, at the time of
issuance; and




d)  On request by Licensor from time to time, Licensee shall provide to Licensor
complete information, particulars, documents and records of or related to
Licensee’s use of the Technology, its manufacturing, selling, licensing and
other dispositions of Licensee’s Products, and of its Sales Revenue.




a.1

The Licensee shall provide to the Licensor on or before thirty (30) days after
the end of each Accounting Period, complete particulars of the Sales Revenue for
each Accounting Period that has just ended.




a.2

The Licensee agrees to keep and maintain records in sufficient detail for the
purpose of determining the Sales Revenue for each Accounting Period (the “Sales
Revenue Records”).




a.3

 The Licensee shall keep and preserve the Sales Revenue Records for the Term and
any renewable term of this Agreement and for a period of seven (7) years
thereafter.  If the Licensee fails to keep and preserve the Sales Revenue
Records for this period of time the Licensor may deliver written notice to the
Licensee terminating this Agreement.  




a.4

The Licensor may request inspection of the Sales Revenue Records, at the sole
expense of the Licensor.  If the Licensor requests inspection of the Sales
Revenue Records, the Licensee shall promptly provide reasonable access to enter
the Licensee’s premises to inspect and commission audits on the Licensee’s books
and records by an independent auditor to verify payment made by the Licensee to
the Licensor according to clause 7 of this Agreement, or any other clause in
this Agreement.  




a.5

If the Licensee refuses to provide to the Licensor the Sales Revenue Records,
fails to keep and maintain the Sale Revenue Records, or refuses access to the
Licensee’s  premises to inspect and commission audits the Licensor may deliver
written notice to the Licensee terminating this Agreement.  




a.6

The Licensee shall be liable for interest at a rate of twelve(12%) percent
compounded annually on any overdue payment under clause 7 of this Agreement, or
any other payment payable under this Agreement, commencing on the date that the
payment becomes dues.




a.7

The Licensor may terminate this Agreement upon delivery of written notice to the
Licensee if the Licensee has not fulfilled its obligations under clause 7.1 or
7.2 of this Agreement, and such obligations are not fulfilled within sixty (60)
days following delivery to the Licensee by the Licensor of written notice
identifying the non-fulfilment and stating its intention to terminate this
Agreement if the obligations are not fulfilled within the sixty (60) days.




a.8

The Licensee’s obligation to pay the Licensor pursuant to clause 7 of this
Agreement, or payment pursuant to any other clause in this Agreement, shall
continue to remain after the termination of this Agreement.




2

LICENSOR REPRESENTATIONS AND WARRANTIES




2.1

The Licensor represents and warrants that the Licensor has the power, authority,
and capacity to enter into this Agreement and other agreements and instruments
to be executed by the Licensor as contemplated by this Agreement and to grant
the rights intended to be granted to the Licensee under this Agreement and to
perform the Licensor’s obligations under this Agreement.




3

LICENSEE REPRESENTATIONS AND WARRANTIES




3.1

The Licensee represents and warrants that:




a)

the Licensee has the power, authority, and capacity to enter into this Agreement
and other agreements and instruments to be executed by the Licensor as
contemplated by this Agreement and to grant the rights intended to be granted to
the Licensee under this Agreement and to perform the Licensor’s obligations
under this Agreement;




b)

the Licensee has the ability and authority to use and commercially exploit the
Technology in the Territory;




c)

the Licensee has the ability and authority to distribute, sell and market the
Licensee’s Products in the Territory;




d)

the execution of this Agreement is duly and validly authorized by all necessary
authorities and all necessary approvals have been sought;




e)

the execution of this Agreement is not inconsistent with, restricted by or in
breach or violation of any other contract, instrument or obligation of the
Licensee;




f)

this Agreement constitutes a legal, valid and binding obligation of the Licensee
enforceable against the Licensee;  




g)

the Licensee is not an insolvent person within the meaning of applicable
bankruptcy, reorganization, insolvency or fraudulent conveyance law and will not
become an insolvent person as a result of the transactions contemplated by this
Agreement or any of the other agreements or instruments to be executed by the
Licensee as contemplated by this Agreement; and  




h)

the Licensee shall not dispute or contest, directly or indirectly, the validity,
ownership or enforceability of the Licensor’s right, title and interest in and
to the Technology, and shall not take any other steps to the detriment of the
validity of the Technology during the term of this Agreement.




1

CONFIDENTIAL INFORMATION AND TRADE-SECRETS




1.1

The Parties agree to keep the Confidential Information and the Trade-Secrets
provided to each other under this Agreement confidential and not to disclose to
any person or to use it for any purpose, except as may be necessary in the
proper discharge of their obligations under this Agreement.




1.2

 Prior to disclosing any Confidential Information to any person, Licensee shall
first obtain or cause to be obtained, written confidentiality agreements
incorporating all of the terms of part 10 of this Agreement with necessary
changes, from each and every person to whom such Confidential Information is to
be disclosed, including without limitation all directors, officers, employees
and contractors of Licensee, and all directors, officers and employees of
contractors of Licensee to whom any Confidential Information is to be disclosed.
 Without limiting the foregoing, the Licensee agrees to incorporate into all
contracts, with all of its employees and contractors, the obligation to keep the
Confidential Information and the Trade-Secrets provided to it by the Licensor
confidential.




1.3

The Licensee agrees and understands that if the Licensee discloses the
Confidential Information or Trade-Secrets, pursuant to clause 10.1 or 10.2 of
this Agreement, the Licensee shall be responsible for:




a)

ensuring that the recipient party of this information understands and maintains
its confidentiality; and




b)

keeping a list of all persons to whom this information is disclosed to.




a.1

Upon request of the Licensor, the Licensee shall provide the Licensor with the
list referred to in clause 10.2(b) of this Agreement, and the Certification that
this is a complete and accurate list.




a.2

 Upon request of the Licensor, the Licensee shall provide to the Licensor the
Certification that they have complied with the obligation contained in clause
10.2(a) of this Agreement.




a.3

The Confidential Information and the Trade-Secrets may only be disclosed as is
required to comply with binding orders of governmental entities or courts of law
that have jurisdiction over it, provided that the receiving party:




a)

gives the disclosing party reasonable written notice to allow the disclosing
party to seek a protective order or other appropriate remedy;




b)

discloses only such information as is required by the governmental entity or the
court of law; and




c)

uses commercially reasonable efforts, at the disclosing party’s cost and
expense, to obtain confidential treatment for any of the disclosing party’s
Confidential Information and the Trade-Secrets so disclosed.




a.1

The Licensor may terminate this Agreement immediately upon delivery of written
notice to the Licensee if the Licensee breaches the confidentiality obligations
contained in this Agreement, or does not provide the Certification when
requested to do so.




a.2

The Licensee shall use the same or greater degree to prevent any unauthorized
disclosure or use of the Confidential Information and the Trade-Secrets as it
uses to protect its own confidential information of a like nature.




a.3

The Licensee’s obligation not to disclose and to prevent the disclosure of the
Confidential Information and the Trade-Secrets shall continue to remain after
the termination of this Agreement.




a.4

Upon termination of this Agreement, the Licensee shall return to the Licensor
all the Confidential Information and the Trade-Secrets, in its possession,
custody or control.  The Licensee shall also provide the Licensor with the
Certification that the Licensee has complied with this obligation.




2

PROTECTION AND PRESERVATION OF THE TECHNOLOGY




2.1

The Licensor and the Licensee mutually covenant that they will at all times use
their best efforts to preserve the value and validity of the Technology.




2.2

The Licensee shall promptly give notice to the Licensor of any conflicting use,
act of infringement, appropriation, and any action or threatened action by any
person alleging that the use of the Technology infringes the rights of a third
person (the “Unauthorized Use”).




2.3

If, after three (3) months from the time the Licensor has knowledge of the
Unauthorized Use, the Licensor declines or fails to defend or protect the
Technology, the Licensee may provide the Licensor with an opinion as to the
substantial likelihood of success from an independent competent counsel in the
field of intellectual property (the “Opinion”).




2.4

If, after three (3) months from the time the Licensor receives the Opinion, the
Licensor declines or fails to defend or protect the Technology, the Licensee
shall have the right, at its own cost, to prosecute, defend or assume conduct of
the prosecution or defence of the Technology provided that the Licensee:




a)

retains the legal counsel approved by the Licensor; and




b)

regularly consults the Licensor’s designated Attorney in privilege communication
in order to:




i.

keep the Licensor fully informed of the progress of the proceedings;




ii.

consult the Licensor on all legal matters pertaining to the proceedings; and




iii.

provide the Licensor with copies of all pleadings and correspondence pertaining
to the proceedings.




The Licensee and Licensor agree that the proceeds and any damages awarded in
these proceedings shall be considered the Royalty after the Licensee’s legal and
attorney costs have for such action have been deducted from such proceeds or
damages awarded.




a.1

In all such proceedings, each of the Parties shall cooperate and assist the
other to the fullest extent possible on any such negotiations and proceedings.




a.2

If the Licensor is a party to proceedings, referred to in clause 11 of this
Agreement, the Licensor may in its sole discretion settle any dispute with any
third party at any time without notice or compensation to the Licensee.




1

TERMINATION




1.1

The Licensor may terminate this Agreement:




a)

For cause immediately upon delivery of written notice to the Licensee if the
Licensee materially breaches this Agreement, and such breach is not cured within
sixty (60) days following delivery to the Licensee by the Licensor of written
notice identifying the breach and stating its intention to terminate this
Agreement if the breach is not cured within the sixty (60) days or some other
mutually agreed upon time frame. Agreement will not be unreasonably withheld by
the Licensor.




b)

immediately upon delivery of written notice to the Licensee if bankruptcy or
insolvency proceedings have been initiated for the distribution of the assets of
the Licensee;




c)

immediately upon delivery of written notice to the Licensee if there is a Change
of Control (subsequently defined) in respect of the Licensee without the prior
written consent of the Licensor;




d)

immediately upon delivery of written notice to the Licensee if the Licensee
assigns or attempts to assign this Agreement or any rights granted hereunder
without the prior written consent of the Licensor; and







e)

The Licensor shall have the right of first refusal to purchase all or part of
the assets of the Licensee should they come up for sale for any reason, and
Licensee shall give reasonable prior notice to Licensor of any such proposed
sale and shall provide Licensor with reasonable opportunity to purchase such
assets on the same terms on which Licensee is prepared to sell them to another
party.




a.1

Upon the termination of this Agreement the Licensee shall deliver to the
Licensor all the Licensee’s Products, and cease using the Technology.




2

NOTICES




2.1

Any notice, consent, or other communication required or authorized under this
Agreement to be given by either party to the other party shall be in writing,
shall be deemed to be properly given when actually transmitted or delivered, and
shall be delivered to the Parties at their respective addresses as set out below
or at such other address as may be designated by written notice of the Party:




a)

in the case of the Licensor to:




Canadian Integrated Optics International, Inc.

8 St. Georges Street

Douglas

Isle of Man, IM1 1AH

Attention:  Caisey Harlingten

Fax Number: ___________________




and




b)

in the case of the Licensee to:

QV, Quantum Ventures Inc.

16 Midlake Boulevard, Suite 312 SE

Calgary, Alberta  T2X 2X7

Attention:  _____________________

Fax Number: ___________________







1

LICENSOR’S DESIGNATED ATTORNEY




1.1

Upon the request of the Licensee, the Licensor shall within seven (7) business
days provide the Licensee with the name of their designated Attorney and his/her
contact information.




GUARANTEE AND INDEMNITY




1.2

The Licensee shall indemnify and undertake to defend the Licensor and its
affiliates, shareholders, directors, officers, employees and agents and hold
them harmless against all claims, suits, proceedings, demands, actions of any
nature or kind whatsoever, damages, judgments, costs, expenses and fees
(including, but without limitation, reasonable legal expenses) arising out of or
in any way connected with the manufacture, use marketing or sale of the
Licensee’s Products and the Technology.




1.3

The Licensee agrees to cooperate fully with and assist the Licensor in the
defence of such claim and execute such documents and does such acts and things
as in the opinion of the Licensor may be reasonably necessary.




2

FURTHER ASSURANCES




2.1

The Parties shall from time to time, at its own expense, execute and deliver all
such other and further deeds, documents, instruments and assurances as may be
necessary or required to carry out and to put into effect the purpose and intent
of this Agreement.

15.2

The Licensee shall cooperate with and assist Licensor in defence of any claims
and shall execute documents and do such other things as in the opinion of the
Licensor are reasonably necessary.




3

RELATIONSHIP OF PARTIES




3.1

Nothing in this Agreement is intended, nor shall it be deemed, to confer on or
constitute either party as the agent of the other or to create a partnership,
subsidiary, joint venture, franchise or similar relationship between the
parties.  




3.2

Neither party shall have the power to obligate or bind the other party in
contract, tort or otherwise howsoever except as provided in this Agreement.




4

SURVIVAL




4.1

All obligations of the Licensor and the Licensee which expressly or by their
nature survive the termination or expiration of this Agreement shall continue in
full force and effect.




5

FORCE MAJEURE




5.1

Neither party shall be responsible to the other for the non-performance or delay
in performance (other than the payment of money) occasioned by any causes beyond
its control including, without limitation, acts of civil or military authority,
strikes, lockouts, embargoes, insurrections, acts of God or acts of terrorism.




5.2

If any such delay occurs, any applicable time period shall be extended for a
period equal to the time lost, provided that the party affected makes reasonable
efforts to mitigate the consequences of such an event and gives the other party
prompt notice of any such delay.




6

ASSIGNMENT AND CHANGE OF CONTROL




6.1

This Agreement and the license rights granted hereunder, or any part thereof,
may not be assigned or transferred by the Licensee without the prior written
consent of the Licensor.




6.2

Any change in the control or identity of the Licensee, be it direct or indirect,
including without limitation, by sale of all or a substantial portion of the
assets of the Licensee, any shareholder selling or transferring any of the
shares in the Licensee (except by the Licensor or any subsequent holders of
Licensor’s shares), share issuance of the Licensee, merger, material change in
control and management of the Licensee or otherwise, shall be deemed to be an
assignment (“Change of Control”).




7

AGREEMENT BINDING ON SUCCESSORS AND ASSIGNS




7.1

This Agreement shall enure to the benefit of and is binding upon the Parties and
their respective affiliates, successors and permitted assigns.




8

ENTIRE AGREEMENT AND NO WAIVER OF RIGHTS




8.1

This Agreement constitutes the entire Agreement between the Parties with respect
to the subject matter herein and supersedes all prior agreements,
understandings, negotiations, discussions, and representations, written or oral,
between the Parties with respect thereto.  




8.2

There are no representations, promises, warranties, covenants or undertakings
other than those contained in this Agreement, which together represent the
entire understanding of the Parties.  




8.3

This Agreement may not be released, amended or modified by the Parties in any
matter except by written instrument signed on behalf of each of the Parties by
their duly authorized officers or representatives.




8.4

The failure of or delay on the part of any party hereto to enforce any of its
rights under this Agreement shall not be deemed to be a continuing waiver or a
modification by such party of any of its rights under this Agreement, and any
party, within the time provided by the applicable law, may commence appropriate
legal proceedings to enforce any or all of its rights under this Agreement, and
any prior failure to enforce or delay in enforcement shall not constitute a
defence.




8.5

This Agreement may not be amended except by written agreement between the
Parties.




9

COUNTERPARTS




9.1

This agreement may be executed in any number of counterparts, and may be
delivered by facsimile.  All of these counterparts shall for all purposes
constitute one agreement, binding on the parties, notwithstanding that all
parties are not signatory to the same counterpart.




10

HEADINGS, CONSTRUCTION AND INTERPRETATION




10.1

The headings in this Agreement are for convenience of reference only and shall
have no legal effect in the interpretation of the terms hereof.




10.2

The Parties acknowledge that this Agreement has been the subject of full
opportunity for negotiation and amendment and that the party who has taken the
role of drafter shall not suffer any adverse construction of any terms or
language of this Agreement because of such role.




11

SEVERABILITY




11.1

In the event that any part, section, article, clause, paragraph or subparagraph
of this Agreement shall be held to be indefinite, invalid, illegal or otherwise
voidable or unenforceable (the “Invalid Provision”), the entire Agreement shall
not fail on account thereof, and the balance of this Agreement shall continue in
full force and effect.  




11.2

The Parties agree to negotiate to replace the Invalid Provision with a valid
provision which follows the original intent of the Invalid Provision as closely
as possible.






















12

GOVERNING LAW




12.1

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada in force therein without regard
to its conflict of law rules, except that the issues of any securities hereunder
shall be governed by United States federal securities laws.




12.2

The Parties agree that by executing this Agreement they have submitted to the
exclusive jurisdiction of a court of competent jurisdiction within the Province
of Alberta.  Nothing in this Agreement excludes the Parties from seeking
injunctive and equitable relief in a court of competent jurisdiction.




13

ARBITRATION




13.1

Subject to the provision of section 26.2 in the event of a disagreement or
dispute between the parties or any other issue relating to this Agreement,
whether in respect of its interpretation or application, or the alleged nullity
of same, in whole or in part, or in respect of the respective rights and
obligations of the Parties, such matter shall be submitted, to the exclusion of
any recourse before the courts of general jurisdiction (except where recourse
may be made to the Courts as set out in section 26.2), to arbitration in
accordance with the applicable provisions of the Commercial Arbitration Act,
R.S.B.C. 1996, c. 55, except to the extent modified by the following provisions:




a)

the matter shall be submitted to arbitration before a single arbitrator;

b)

the party requesting arbitration shall send the other party an arbitration
notice which shall include the name of its proposed arbitrator;

c)

upon written request by one party to the other party within ten (10) business
days of the receipt of the notice transmitted in accordance with clause 26.1(b)
of this Agreement, any identical or related matters shall be heard and judged at
the same time, before the same arbitrator;

d)

within fifteen (15) days of the sending of the arbitration notice under clause
26.1(b) of this Agreement, the other party may object to the choice of the
arbitrator proposed by the party requesting arbitration. If no such objection is
made within said period, the other party shall be deemed to have agreed on the
choice of the single arbitrator designated under clause 26.1(a) of this
Agreement and to have recognized the independence and impartiality of the
arbitrator designated under clause 26.1(a) of this Agreement;

e)

if the other party has objected to the proposed arbitrator within the period
provided in clause 26.1(d) of this Agreement, the party requesting arbitration
and the other party shall designate an arbitrator mutually acceptable to them
within ten (10) business days after expiration of the period provided in clause
26.1(d) of this Agreement. If they fail to agree upon an arbitrator within such
ten (10) business days period, an arbitrator, who shall not be a related party
to any party to such arbitration and who has substantial professional experience
with regard to corporate legal matters, shall be appointed by a Judge of the
Supreme Court of Alberta as soon as practicable;

f)

the arbitration sessions shall be held in Calgary, Province of Alberta, or in
such other place that is mutually agreed upon in writing;

g)

the arbitrator shall have the power to establish his own procedure and will
render his decision in writing;

h)

the allocation of the arbitration fees shall be as determined by the arbitrator
and failing such determination, they shall be shared equally;

i)

the arbitrator shall render his/her decision and notify the Parties as soon as
possible;

j)

the decision of the arbitrator shall be final and not subject to appeal and
shall be binding on the Parties, and shall be enforceable by any court of
competent jurisdiction; and

k)

the arbitrator may arbitrate informally as amiable compositeur if invited to do
so by the Parties in writing, otherwise, he/she shall settle the dispute
according to the rules of law.

a.1

Notwithstanding section 26.1 of this Agreement, if Licensor wishes to make any
claim for any breach or default by Licensee of any matters referred to section
6.1, section 7.2, Part 10 or Part 11 of this Agreement, Licensor may, at its
option, make such claims in or before a court of competent jurisdiction, and may
claim injuctive relief or any other extraordinary recourse from such court, if
such relief is available in the circumstances.








IP License Agreement





















































IN WITNESS WHEREOF the Parties have executed this Agreement with effect as of
the Effective Date.







Canadian Integrated Optics International Limited




Per: ___/s/ Ross Hill_______________________







Name: __Ross Hill ______________________







Title: ___Director______________________













QV, Quantum Ventures, Inc.







Name of Licensee




Per: __/s/_Desmond Ross_______________________







Name: ____Desmond Ross____________________

 




Title: __President_______________________








2




Page  of 17


